On Motion for Further Hearing.
(October 22, 1895.)
On a motion for a further hearing the libelant contends that in the general average adjustment no charge should have been made against the libelant’s goods for expenses incurred in raising the ship that was scuttled in order to put out the fire, after the libelant’s part of the cargo had been removed, but that the charges should be *267confined to the expenses of the previous salvage efforts. This part of the cargo was forwarded from Havana to Hew York, its destination, by the carrier, by means of other vessels of the same line by which it was shipped. It was never surrendered to other carriers, and was expedited for the convenience of all parties, and cannot be held to have been designed to be separated from the original adventure.
The case of L’Amerique, 35 Fed. 835, and the various cases there cited in support of the libelant's contention, differ from the present in this fundamental distinction: That there the expenses of raising and getting the ship off arose from stranding, a sea peril; while here the expenses of raising were the consequence of the voluntary act of scuttling the ship, which was done, and necessarily done, to put out the fire. This was itself a general average act; and it was merely the last of a series of measures taken by the master for the safety of the ship and whole cargo, from the time when he put back towards Havana, after he found that he could not put out the fire at sea with the appliances at hand. For more than 24 hours the master had been endeavoring to extinguish the fire by other means, but without success. When he found it was necessary to scuttle the ship, he hurriedly removed as much of the cargo as possible, including the libelant's goods here in question. The libelant contends that a separation should be made in the general average adjustment, at the point where the libelant’s goods were removed from the ship, so as, in effect, to make two average adjustments, excluding, as against the libelant, all expenses after the goods were taken off the ship, on the ground that after they were once removed, they had no longer any interest in the fate of the ship, or the rest of the cargo.
The point raised seems to me to be expressly covered by the language of the supreme court in the case of McAndrews v. Thatcher. 3 Wall. 347, 370, 371, as follows:
“Not a doubt is entertained that if the master had been successful in saving the ship as well as the cargo, the whole expense, inasmuch as it was the result of one continuous, unremitted operation, would have been properly regarded as a general average expenditure. ⅞ ⅞ ⅜ Where the whole adventure is saved by the master, as the agent of all concerned, the consignments of the cargo first unladed and stored in safety are not relieved from contributing towards the expenses of saving the residue; nor is the cargo, in that state of the case, relieved from contributing to the expenses of saving the ship, provided the ship and cargo were exposed to a common peril, and the whole adventure was saved by the master in his capacity as agent of all the interests, and by one continuous series of measures.”
But it wTas also there held that if there had been a break and abandonment of the original series of operations, and a subsequent commencement of a distinct salvage operation, which could at that point only benefit a portion of the property already in safety, the latter property should not be required to contribute towards the expense of this second distinct undertaking.
Here the series of measures was continuous and constant. There was no break or abandonment at any stage of the operations. I do not find any subsequent adjudications incompatible with the above, and I must, therefore, follow it in this case.
Motion denied.